FILED
                           NOT FOR PUBLICATION
                                                                            OCT 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30217

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00275-JO-1

 v.
                                                 MEMORANDUM*
MARK DOUGLAS GILL,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                            Submitted October 6, 2017**
                                Portland, Oregon

Before: PAEZ and BEA, Circuit Judges, and ANELLO,*** District Judge.

      Mark Gill appeals the district court’s 97-month sentence. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
      The district court’s determination of drug quantity is a factual issue reviewed

for clear error. See United States v. Dallman, 533 F.3d 755, 760 (9th Cir. 2008).

      The district court did not err when it declined to consider the lab report’s

margin of error on the amount of methamphetamine seized from Gill’s house. The

forensic laboratory weighed the seized drugs and determined that the mixture

consisted of 35.89 grams of actual or pure methamphetamine with a margin of

error of 3.28 grams. Absent evidence challenging the reliability of the lab report,

which Gill did not present, the district court was well within its discretion to

calculate Gill’s base offense level based on 35.89 grams of actual

methamphetamine seized.

      Gill’s reliance on United States v. Culps, 300 F.3d 1069 (9th Cir. 2002), and

United States v. Scheele, 231 F.3d 492 (9th Cir. 2000), is misplaced. We have

required district courts to consider the margin of error only when “a drug quantity

is arrived at in a manner that is inherently imprecise,” such as when there is an

approximation of unseized drugs. Scheele, 231 F.3d at 499. There is nothing

inherently imprecise about a lab report’s analysis of seized drugs.

      AFFIRMED.




                                           2